Citation Nr: 0917100	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of fracture of midshaft of left 
humerus.

2.  Entitlement to a compensable disability rating for 
fracture, left elbow, for the period prior to November 19, 
2007.

3.  Entitlement to a disability rating in excess of 10 
percent for fracture, left elbow, for the period from 
November 19, 2007.

4.  Entitlement to a compensable disability rating for old 
compression fracture, T-4 vertebra, for the period prior to 
November 19, 2007.

5.  Entitlement to a disability rating in excess of 10 
percent for old compression fracture, T-4 vertebra, for the 
period from November 19, 2007.

6.  Entitlement to a disability rating in excess of 10 
percent for tender scar, left elbow.

7.  Entitlement to a compensable disability rating for scar, 
forehead. 

8.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 2005, a statement of the case was issued in November 
2005, and a substantive appeal was received in February 2006.

The Veteran testified at a Board hearing in December 2008.  
The transcript of this hearing is of record.  During this 
hearing, a recent set of additional VA treatment records was 
added to the claims file for consideration in this appeal.  
Through a signed written statement, the Veteran waived 
preliminary RO review of the new evidence in accordance with 
38 C.F.R. § 20.1304 (2008).

The Board notes that the Veteran originally perfected an 
appeal for the additional issues of entitlement to a 
compensable rating for a forehead scar as well as entitlement 
to a TDIU.  These issues were addressed in the October 2005 
statement of the case and subsequent RO readjudications in 
the course of this appeal.  However, the Veteran expressly 
withdrew those two issues from appeal in a December 2008 
signed written statement.

The Board also notes that during the course of this appeal, a 
February 2008 RO rating decision granted a 10 percent 
disability rating for the Veteran's old compression fracture, 
T-4 vertebra, and also granted a 10 percent disability rating 
for the Veteran's fracture, left elbow.  The effective date 
for both new ratings is November 19, 2007; previously, both 
disabilities were rated noncompensably disabling.  The 
Veteran maintains his appeal for higher disability ratings 
for these disabilities through both periods on appeal, both 
prior to and following November 19, 2007.  The Board has 
refashioned the issues, as displayed above, to most clearly 
reflect the periods and contentions featured in those issues 
on appeal.

The Veteran also raised the matter of a separately rated left 
shoulder disability.  This matter, which is not inextricably 
intertwined with the issues of this appeal, is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of fracture of 
midshaft of left (minor) humerus is primarily manifested by 
pain and limitation of arm motion, but is not manifested by 
limitation of arm motion to midway between the side and 
shoulder, and is not manifested by fibrous union, nonunion, 
or loss of the head of the humerus.

2.  For the period prior to November 19, 2007, the Veteran's 
service connected residuals of left elbow fracture were 
manifested by traumatic arthritis and slight limitation of 
motion.

3.  For all periods on appeal, the Veteran's service 
connected residuals of left elbow fracture have not been 
manifested by cubitus varus or cubitus valgus deformity, nor 
ununited fracture of the head of the radius, nor nonunion 
involving the radius of the ulna; flexion has consistently 
been in excess of 90 degrees, extension has consistently been 
to beyond the 65 degree position, left forearm pronation has 
consistently been demonstrated beyond the last quarter of the 
arc.

4.  For the period prior to November 19, 2007, the Veteran's 
service connected old compression fracture, T-4 vertebra, was 
manifested by limitation of the combined thoracolumbar spine 
range of motion to 215 degrees.

5.  For all periods on appeal, the Veteran's service 
connected old compression fracture, T-4 vertebra, has not 
been manifested by limitation of forward flexion to 60 
degrees, not manifested by limitation of combined 
thoracolumbar range of motion to 120 degrees, and not 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  The 
disability has not manifested in incapacitating episodes of 
intervertebral disc disease having a total duration of at 
least 2 weeks in a 12 month period.

6.  The Veteran's tender scar, left elbow, is 6 cm by 0.25 cm 
in dimension, it is not deep nor manifested by limited 
motion, and it does not affect an area or areas exceeding 12 
square inches (77 square centimeters); the scar does not 
otherwise cause functional limitation.

7.  In December 2008, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew the appeal of the issue 
of entitlement to a compensable disability rating for scar, 
forehead.

8.  In December 2008, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew the appeal of the issue 
of entitlement to a TDIU.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of fracture of midshaft of left (minor) humerus 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5003, 5010, 5200, 5201, 5202, 5203 
(2008).

2.  The criteria for a 10 percent rating, but no higher, for 
fracture of left elbow have been met for the period prior to 
November 19, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5206-5213 (2008).

3.  The criteria for a rating in excess of 10 percent for 
fracture of left elbow have not been met for any period on 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5206-5213 (2008).

4.  The criteria for a 10 percent rating, but no higher, for 
old compression fracture, T-4 vertebra, have been met for the 
period prior to November 19, 2007.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5235 - 5242.  

5.  The criteria for a rating in excess of 10 percent for old 
compression fracture, T-4 vertebra, have not been met for any 
period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 - 5243 (2008).

6.  The criteria for a rating in excess of 10 percent for 
tender scar, left elbow, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7801-7805 (2008).

7. The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a 
compensable disability rating for scar, forehead.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

8.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a TDIU.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Letters sent in May 2005, May 
2008, and September 2008, considered together, informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in these 
letters, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that all of these letters were sent to the 
appellant prior to the most recent RO readjudication of the 
issues on appeal in connection with the issuance of an 
October 2008 supplemental statement of the case.  The VCAA 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

To the extent to which Dingess may be applicable in this case 
featuring issues of entitlement to increased ratings, the 
Board finds that there has been timely notice of the types of 
evidence necessary to establish a disability rating.  The 
effectively timely VCAA letters discussed above directly 
included explanation of how VA determines disability ratings.  
The Board observes that as this case exclusively features 
claims of entitlement to increased ratings, and as this Board 
decision does not assign any new disability ratings, there is 
no prejudice to the Veteran at this time from any arguable 
inadequacy in the provision of notice of how VA assigns 
effective dates for any ratings that may be granted.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In the present appeal, the effectively timely May 2008 and 
September 2008 VCAA letters provided notice expressly 
addressing and satisfying the requirements contemplated by 
the Court in Vazquez-Flores.  This notice was followed by RO 
re-adjudication as evidenced by an October 2008 supplemental 
statement of the case. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Veteran 
has been afforded multiple VA examinations to evaluate his 
disabilities in this appeal; pertinent VA examination reports 
dated August 2005, November 2007, and January 2008 (with a 
February 2008 addendum) are of record.  The Veteran has 
requested additional examination by a different examiner, if 
possible.  The Board notes that the VA examination reports of 
record contain sufficiently specific clinical findings and 
informed discussion of the pertinent history and features of 
the disabilities on appeal to provide probative medical 
evidence for rating purposes.  The examiner noted full record 
review prior to the examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Fracture of midshaft of left humerus

The present appeal involves the Veteran's claim that the 
severity of his service-connected fracture of midshaft of 
left humerus warrants a higher disability rating.  The 
Veteran's service-connected left humerus disability has been 
rated by the RO under the provisions of Diagnostic Codes 
5201, for evaluation of limitation of motion of the arm.  
Under this Diagnostic Code, a rating of 20 percent is 
warranted when the veteran's major or minor arm motion is 
limited to raising the arm to shoulder level; or when the 
motion of the veteran's minor arm is limited to midway 
between the side and shoulder.  A 30 percent disability 
rating is warranted when the range of motion of the veteran's 
major arm is limited to midway between the side and shoulder; 
or the range of motion of the veteran's minor arm is limited 
to 25 degrees from the veteran's side.  A 40 percent rating 
is warranted when the veteran is unable to raise his major 
arm to 25 degrees from his side.  Normal forward flexion and 
abduction of the shoulder are from 0 degrees to 180 degrees 
with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, 
Plate I.

The medical evidence of record reflects that the Veteran is 
right handed; this is confirmed in the January 2008 VA 
examination report.  Thus, the Veteran's left shoulder is his 
non-dominant or 'minor' arm.

Under Diagnostic Code 5202 (minor arm), a 20 percent 
evaluation is warranted for malunion of the humerus with 
moderate or marked deformity, or recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
would be in order for fibrous union of the humerus, and a 50 
percent evaluation is warranted with nonunion (false flail 
joint) of the humerus.  Loss of the head of the humerus 
(flail shoulder) will be assigned a 70 percent rating under 
DC 5202 (minor arm).

The Board has also considered whether any other Diagnostic 
Codes may be applicable in this case to appropriately rate 
the Veteran's disability of the humerus.  The Board notes, 
however, that neither the evidence of record nor the 
Veteran's contentions suggest ankylosis of the scapulohumeral 
articulation (Diagnostic Code 5200).  Likewise, neither the 
evidence of record nor the Veteran's contentions suggest that 
the disability on appeal manifests in impairment of the 
clavicle or scapula (Diagnostic Code 5203), nor is any rating 
in excess of 20 percent available under the criteria 
involving such impairment.

An August 2005 VA examination report is of record and 
presents a medical discussion of the history and severity of 
the diagnosed 'status post fracture of the left ... humerus 
with a slight decrease in range of motion.'  The Veteran 
complained of "some left shoulder ... pains" and the Veteran 
"rates it at an 8 on a scale of 1-10."  The Veteran also 
endorsed experiencing weakness and stiffness of the left 
shoulder, but not swelling, heat, redness, instability, or 
locking.  The Veteran did complain of fatigability and lack 
of endurance in the left shoulder.  The Veteran reported no 
current treatments for the left shoulder at that time, and 
also denied experiencing flare-ups; the shoulder was reported 
to bother him on a daily basis.

The report of physical examination shows "some slight 
tenderness of the left shoulder ...."  Significantly, however, 
the report notes that the Veteran "was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive movement."  There was "[n]o redness, 
heat, abnormal movement or guarding of movement."  Range of 
motion testing was performed to evaluate passive, active, and 
repetitive range of motion.  This examination revealed 
"forward flexion, left shoulder was 0 to 160 degrees....  Left 
shoulder external rotation 0 to 80 degrees....  The left 
shoulder internal rotation 0 to 70 degrees...."  The ranges of 
motion presented in this competent medical report clearly 
show that the Veteran's left (minor) arm is not limited to 25 
degrees of motion from the Veteran's side, as required for a 
higher evaluation under DC 5201.  Again, the examiner 
expressly considered Deluca factors and concluded that 
"there is no additional functional impairment on the basis 
of fatigue, incoordination, pain or weakness..."  The medical 
examination also did not reveal objective indication of 
additional disability during flare-up or repeated use, as the 
examiner explained he "would need to resort to speculation 
in order to describe any additional range of motion during or 
after a flare-up or repeated use."  Traumatic arthritis of 
the left shoulder was noted.

A November 2007 VA examination report is also of record, and 
presents clinical findings concerning the Veteran's status 
post fracture of left humerus informed by inspection of the 
Veteran and review of the claims file.  At this time, the 
Veteran complained of pain in the left shoulder area and 
rated his pain at a 5 on a scale of 1-10.  The report 
indicates that the Veteran was "[p]ositive for weakness and 
stiffness," but "does not have swelling, heat, or redness" 
and "does not have instability or locking."  The Veteran 
did complain of "fatigability and lack of endurance, 
especially with using his arms for lifting." Significantly, 
the report indicates that the Veteran "does not have flare-
ups...."  Rather, the Veteran complained of "chronic pain" 
including in his left shoulder and arm.  The report shows 
that the Veteran "does not have any episodes of dislocation 
or recurrent subluxation, no inflammatory arthritis or 
constitutional symptoms."  The report also notes that the 
disability "affects his usual occupation and daily 
activities with lifting and using his arm over his head."

Physical examination in November 2007 revealed that the left 
shoulder was "not painful."  "There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement."  The examiner noted "no evidence of 
inflammatory arthritis."  Later in the report, the examiner 
explains that "[t]here is no objective evidence of 
deformity, angulation, false motion, shortening, or intra-
articular involvement.  No malunion, nonunion, or loose 
motion.  No false motion."  The examiner noted that there 
was no tenderness in the mid-humeral area, no drainage, no 
edema, no painful motion, no weakness, no redness, no heat, 
no abnormal motion, and no ankylosis.

The Board observes that the examiner authoring the November 
2007 report is the same doctor who conducted the August 2005 
VA examination report.  In the August 2005 report, the 
examiner reported range of motion measurements which clearly 
showed that the left (minor) arm is not limited to 25 degrees 
of motion from the Veteran's side.  The November 2007 report 
also addresses the disability of the left humerus, and 
contains no indication that it had progressed to cause any 
such limitation of motion, even accounting for the Deluca 
factors directly contemplated in the report's discussion.

A January 2008 VA examination report is also of record, and 
presents updated clinical findings concerning the Veteran's 
status post fracture of left humerus informed by inspection 
of the Veteran and review of the claims file.  This report 
documents that the Veteran complained of left shoulder pain, 
which he rated "as a 4 on a scale of 1 to 10."  In this 
January 2008 VA examination report, it is noted that the 
Veteran "believes that his left shoulder was injured as a 
result of the humeral fracture ...."  The Veteran did "not 
have weakness, stiffness, swelling, heat or redness."  He 
did not have instability or locking.  The Veteran did at this 
time "complain of fatigability and lack of endurance."  
Treatment consisted of over-the-counter medications such as 
Aleve, with poor response.  The report shows the Veteran 
"does not have any flare-ups."  The report also shows that 
the Veteran "does not have episodes of dislocation or 
recurrent subluxation, no inflammatory arthritis or 
constitutional symptoms."  "The condition does affect his 
usual occupation and daily activities as a mechanic with his 
lifting and using his left arm over his head."

Physical examination focusing upon the left shoulder in 
January 2008 revealed that the shoulder "was painful on 
range of motion from 90 to 100 degrees."  The report then 
states range of motion measurements later determined to be in 
error.  The examiner authored a February 2008 addendum to 
this VA examination report which provides a correct 
documentation of the range of motion testing results.  The 
correct results include left shoulder "forward flexion is 0 
to 100 degrees with pain from 90 to 100 degrees."  
Furthermore, left shoulder "abduction is 0 to 100 degrees 
with pain from 90 to 100 degrees."

The February 2008 addendum indicates that the January 2008 VA 
examination report's findings are otherwise correct beyond 
what is expressly corrected in the addendum.  The January 
2008 VA examination report's findings show "[e]xternal 
rotation is 0 to 80 degrees, internal rotation was 0 to 80 
degrees bilaterally with no pain."  Acknowledging the 
expressly identified presence of pain affecting specified 
portions of the range of motion discussed above, the Board 
notes that the examiner indicated that there was otherwise 
"no additional range of motion loss due to flare ups or 
after repetitive use."  The examiner did note that "x-rays 
of the left shoulder do show degenerative joint disease of 
the left AC joint."  An attached radiographic study report 
shows "pertinent findings" otherwise limited to "osseous 
remodeling from healed mid shaft humeral fracture in bayonet 
apposition.  No significant interval change."

The Board has reviewed the entirety of the evidence of 
record, including additional VA outpatient treatment records.  
The Board finds no evidence probatively contradicting the 
detailed and specifically pertinent evidence discussed above 
characterizing the disability associated with the left 
humerus disability.  There is no objective medical evidence 
of record suggesting that the service-connected left humerus 
disability limits the range of motion of the Veteran's left 
(minor) arm to 25 degrees from the Veteran's side.  Indeed, 
the probative medical evidence of record is clear with regard 
to the extent of limitation, including with consideration of 
Deluca factors, and demonstratively weighs against finding 
limitation meeting the criteria for a rating of 30 percent.  
Additionally, the probative medical evidence is against any 
finding of fibrous union of the humerus, nonunion (false 
flail joint) of the humerus, or loss of the head of the 
humerus (flail shoulder).  The preponderance of the evidence 
is against finding that any criteria are met for assignment 
of a rating in excess of 20 percent for the humerus 
disability in this case.

The Board has considered the Veteran's own testimony, 
including as presented at his December 2008 hearing, 
regarding his belief that the pain he experiences causes 
disability more severe than contemplated by the currently 
assigned 20 percent disability rating.  In this case, 
however, the competent medical evidence offering detailed 
specific measurements and specialized determinations 
pertinent to the rating criteria are the most probative 
evidence with regard to evaluating the physical and 
functional limitations of motion; the medical evidence in 
this case contemplates the Veteran's own description of his 
symptoms and direct inspection of the disability.  The lay 
testimony considered together with the probative medical 
evidence clinically evaluating the severity of the disability 
symptoms, in aggregate, results in a preponderance of 
probative evidence against finding that that the criteria for 
any higher disability rating are met in this case.

Fracture of Left Elbow

The present appeal involves the Veteran's claim that the 
severity of his service-connected fracture of left elbow 
warrants a higher disability rating.  The Veteran's service-
connected left elbow disability is currently rated by the RO 
as 10 percent disabling under the provisions of Diagnostic 
Codes 5010-5209.  Prior to November 19, 2007, the disability 
was rated noncompensably disabling.

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side and 
20 percent for the minor side.  38 C.F.R. § 4.71a.

The Board has also considered whether any other Diagnostic 
Codes may be applicable in this case to appropriately rate 
the Veteran's disability of the left elbow.  

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 100 degrees is rated 10 percent disabling for the 
major side and 10 percent for the minor side; and flexion of 
the forearm limited to 90 degrees is rated 20 percent for the 
major side and 20 percent for the minor side.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5207 provides that extension of the forearm 
limited to 45 degrees is rated as 10 percent for the major 
side and 10 percent for the minor side; extension of the 
forearm limited to 60 degrees is rated as 10 percent for the 
major side and 10 percent for the minor side; extension of 
the forearm limited to 75 degrees is rated as 20 percent for 
the major side and 20 percent for the minor side.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent for the major side and 20 percent for the 
minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  38 
C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side and 10 percent for the 
minor side; nonunion of the ulna in the lower half is rated 
20 percent for the major side and 20 percent for the minor 
side.  38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from zero degrees to 80 degrees.  Normal 
forearm pronation is from zero degrees to 85 degrees.  38 
C.F.R. § 4.71, Plate I.  Diagnostic Code 5213 provides that 
supination of the forearm limited to 30 degrees or less is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side.  Limitation of pronation with motion lost 
beyond the last quarter of arc, so the hand does not approach 
full pronation, is rated 20 percent disabling for the major 
side and 20 percent for the minor side; limitation of 
pronation with motion lost beyond the middle of arc is rated 
30 percent disabling for the major side and 20 percent for 
the minor side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
major side and 20 percent for the minor side; loss of 
supination or pronation due to bone fusion, with the hand 
fixed in full pronation, is rated 30 percent disabling for 
the major side and 20 percent for the minor side.  38 C.F.R. 
§ 4.71a.

As discussed above, the Veteran's left upper extremity is his 
non-dominant or 'minor' arm.

An August 2005 VA examination report is of record and 
presents a medical discussion of the history and severity of 
the diagnosed 'status post fracture of the left elbow ... with 
a slight decrease in range of motion.'  The Veteran 
complained of "some left ... elbow pains" and the Veteran 
"rates it at an 8 on a scale of 1-10."  The Veteran also 
endorsed experiencing weakness and stiffness of the left 
elbow, but not swelling, heat, redness, instability, or 
locking.  The Veteran did complain of fatigability and lack 
of endurance in the left elbow.  The Veteran reported no 
current treatments for the left elbow at that time, and also 
denied experiencing flare-ups; the elbow was reported to 
bother him on a daily basis.

The report of physical examination shows "some slight 
tenderness of the ... left elbow."  Significantly, however, 
the report notes that the Veteran "was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive movement."  There was "[n]o redness, 
heat, abnormal movement or guarding of movement."  Range of 
motion testing was performed to evaluate passive, active, and 
repetitive range of motion.  This examination revealed 
"flexion, left elbow 0 to 135 degrees ....  Forearm supination 
on the left is 0 to 75 degrees ..., forearm pronation on the 
left was 0 to 70 degrees...."  Again, the examiner expressly 
considered Deluca factors and concluded that "there is no 
additional functional impairment on the basis of fatigue, 
incoordination, pain or weakness..."  The medical examination 
also did not reveal objective indication of additional 
disability during flare-up or repeated use, as the examiner 
explained he "would need to resort to speculation in order 
to describe any additional range of motion during or after a 
flare-up or repeated use."  Traumatic arthritis of the left 
elbow was noted.

A November 2007 VA examination report is also of record, and 
presents clinical findings concerning the Veteran's status 
post fracture of left elbow informed by inspection of the 
Veteran and review of the claims file.  At this time, the 
Veteran complained of pain in the left elbow area and rated 
his pain at a 5 on a scale of 1-10.  The report indicates 
that the Veteran was "[p]ositive for weakness and 
stiffness," but "does not have swelling, heat, or redness" 
and "does not have instability or locking."  The Veteran 
did complain of "fatigability and lack of endurance, 
especially with using his arms for lifting." Significantly, 
the report indicates that the Veteran "does not have flare-
ups...."  Rather, the Veteran complained of "chronic pain" 
including in his left elbow.  The report shows that the 
Veteran "does not have any episodes of dislocation or 
recurrent subluxation, no inflammatory arthritis or 
constitutional symptoms."  The report also notes that the 
disability "affects his usual occupation and daily 
activities with lifting and using his arm over his head."

Physical examination in November 2007 revealed that the elbow 
was "not painful."  A well-healed scar of the left elbow 
was observed.  "There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement."  
The examiner noted "no evidence of inflammatory arthritis."  
Range of motion testing for the left elbow revealed: 
"forward flexion was from 10 degrees to 145 degrees.  He is 
not able to extend his elbow to zero degrees.  Forearm 
supination was 0-85 degrees, forearm pronation 0-80 
degrees."  The examiner noted that "[t]here was no change 
in range of motion between active, passive, or repetitive 
range of motion.  It is this examiner's opinion that there is 
no additional functional impairment on the basis of fatigue, 
incoordination, or pain or weakness."  The Board observes 
that the examiner stated that he "would need to resort to 
speculation in order to describe any additional range of 
motion loss during a flare-up or after repeated use."  The 
Board notes, in any event, that the report showed that the 
Veteran denied periods of exacerbating flare-ups.

Later in the report, the examiner explains that "[t]here is 
no objective evidence of deformity, angulation, false motion, 
shortening, or intra-articular involvement.  No malunion, 
nonunion, or loose motion.  No false motion."  The examiner 
noted that there was "some slight tenderness in the elbow 
area...", but no drainage, no edema, no painful motion, no 
weakness, no redness, no heat, no abnormal motion, and no 
ankylosis.  X-rays of the left elbow revealed degenerative 
arthritic changes.

A January 2008 VA examination report is also of record, 
containing findings primarily focused upon the left shoulder 
and humerus rather than the elbow disability.  However, the 
January 2008 VA examination report includes a left elbow x-
ray report with findings interpreted by the radiologist as 
only "minor abnormality."

The Board has reviewed the entirety of the evidence of 
record, including additional VA outpatient treatment records.  
The Board finds no evidence probatively contradicting the 
detailed and specifically pertinent evidence discussed above 
characterizing the disability associated with the Veteran's 
left elbow disability.  The Board observes, in passing, that 
a March 2005 VA treatment report refers to a "history" of 
"ankylosis of the left elbow."  However, the same report 
makes it clear that this is not a current finding, and 
indicates only "partial minimal symptoms at this time."

The Board finds that the evidence supports assignment of a 10 
percent disability rating, but no higher, for the left elbow 
disability for the period prior to November 19, 2007.  The 
Veteran was diagnosed with "[t]raumatic arthritis" of the 
left elbow in the August 2005 VA examination report, 
apparently manifested by "slight decrease in range of 
motion."  The Board briefly notes that the range of motion 
measurements shown in the evidence from this period do not 
meet the criteria for a compensable rating on the basis of 
limitation of motion.  Under these circumstances, and 
resolving reasonable doubt in favor of the Veteran, the Board 
believes that it is most appropriate to find that the 
Veteran's left elbow was a major joint diagnosed with 
traumatic/degenerative arthritis with a noncompensable degree 
of confirmed limitation of motion during the period prior to 
November 19, 2007.  Accordingly, a 10 percent rating is 
warranted for this period through application of Diagnostic 
Code 5010 for arthritis due to trauma.

The preponderance of the evidence is against finding that the 
criteria for a disability rating in excess of 10 percent have 
been met for the period prior to November 19, 2007.  The 
evidence pertaining to that period, featuring the probative 
August 2005 VA examination report, shows no marked cubitus 
varus or cubitus valgus deformity nor ununited fracture of 
the head of the radius.  The evidence shows that the 
disability did not manifest in nonunion of the radius and 
ulna with flail false joint.  Flexion of the forearm is to 
135 degrees, as specifically shown by the August 2005 VA 
examination report which also directly found no additional 
limitation due to the functional factors contemplated in 
Deluca.  Flexion was not limited to 90 degrees and, 
therefore, not sufficiently limited to warrant a disability 
rating in excess of 10 percent on the basis of limitation of 
elbow flexion.  The August 2005 VA examination report also 
shows that the Veteran's elbow's range of motion included 
full extension to the 0 degree position.  Extension was not 
limited to the 65 degree position and, therefore, not 
sufficiently limited to warrant a disability rating in excess 
of 10 percent on the basis of limitation of elbow extension.  
Furthermore, left forearm supination was to 75 degrees and 
left forearm pronation to 70 degrees.  Pronation was not lost 
beyond the last quarter of arc and, therefore, these ranges 
of motion were not sufficiently limited to warrant a 
disability rating in excess of 10 percent on the basis of 
such limitation.  The evidence also shows no malunion of the 
ulna nor of the radius to serve as a basis for any higher 
rating for the period prior to November 19, 2007.

The preponderance of the evidence is likewise against finding 
that the criteria for a disability rating in excess of 10 
percent have been met for the period following November 19, 
2007.  The evidence pertaining to that period, featuring the 
probative November 2007 VA examination report, shows no 
marked cubitus varus or cubitus valgus deformity nor ununited 
fracture of the head of the radius.  The evidence shows that 
the disability does not manifest in nonunion of the radius 
and ulna with flail false joint.  Flexion of the forearm is 
to 145 degrees, as specifically shown by the November 2007 VA 
examination report which also directly found no additional 
limitation due to the functional factors contemplated in 
Deluca.  Flexion is not limited to 90 degrees and, therefore, 
not sufficiently limited to warrant a disability rating in 
excess of 10 percent on the basis of limitation of elbow 
flexion.  The November 2007 VA examination report also shows 
that the Veteran's elbow's range of motion included extension 
to the 10 degree position.  Extension is not limited to the 
65 degree position and, therefore, not sufficiently limited 
to warrant a disability rating in excess of 10 percent on the 
basis of limitation of elbow extension.  Furthermore, left 
forearm supination is to 85 degrees and left forearm 
pronation is to 80 degrees.  Pronation is not lost beyond the 
last quarter of arc and, therefore, these ranges of motion 
are not sufficiently limited to warrant a disability rating 
in excess of 10 percent on the basis of such limitation.  The 
evidence also shows no malunion of the ulna nor of the radius 
to serve as a basis for any higher rating for the period 
following November 19, 2007.

The Board finds that a 10 percent disability rating is 
warranted for the left elbow disability for the period prior 
to November 19, 2007, on the basis of traumatic arthritis and 
application of Diagnostic Code 5010.  No other criteria have 
been met to otherwise warrant assignment of a left elbow 
disability rating in excess of 10 percent for any period on 
appeal.

The Board has considered the Veteran's own testimony, 
including as presented at his December 2008 hearing, 
regarding his belief that the pain he experiences has caused 
disability more severe than contemplated by the currently 
assigned ratings.  In this case, however, the competent 
medical evidence offering detailed specific measurements and 
specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
physical and functional limitations of motion; the medical 
evidence in this case contemplates the Veteran's own 
description of his symptoms and direct inspection of the 
disability.  The lay testimony considered together with the 
probative medical evidence clinically evaluating the severity 
of the disability symptoms, in aggregate, results in a 
preponderance of probative evidence against finding that that 
the criteria for any higher disability rating are met in this 
case.

Old compression fracture, T-4 vertebra.

The present appeal involves the Veteran's claim that the 
severity of his service-connected fracture of the T-4 
vertebra warrants a higher disability rating.  The Veteran's 
service-connected spinal disability is currently rated by the 
RO as 10 percent disabling under the provisions of Diagnostic 
Codes 5235-5242.  Prior to November 19, 2007, the disability 
was rated noncompensably disabling.

The Board briefly notes that the Veteran's claim was received 
in April 2005, after the most recent significant revisions to 
the applicable Diagnostic Codes for rating the spine.  Only 
the revised Diagnostic Codes are applicable in this appeal.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 'Chronic orthopedic and neurologic 
manifestations' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

An August 2005 VA examination report is of record and 
presents a medical discussion of the history and severity of 
the diagnosed 'status post fracture of the T4-T5 thoracic 
spine with mild degenerative changes.'  The Veteran 
complained of "some midback pain" with "continuous" 
duration, characterized as "dull pain."  The Veteran rated 
the intensity of the pain "at an 8 on a scale of 1-10."  
The Veteran did not take any treatments for the condition, 
and denied flare-ups.  The Veteran reported some numbness to 
the arms, mostly at nighttime, but denied any weakness in the 
arms.  He walked without assistance, did not use a cane, 
crutch, or walker, and did not use a back brace.  The Veteran 
was able to "walk half a mile without difficulty."  There 
was reported to be no history of unsteadiness or falls.  The 
August 2005 report includes a functional assessment showing 
that the thoracic spine disability "does not affect his 
eating, grooming, bathing, toileting or dressing.  It has 
affected his usual occupation in that he has some back pain.  
It does not affect his recreational activity or driving."

Physical examination revealed that "spine, limbs, posture, 
gait, position of the head, curvature of the spine is 
normal."  Range of motion testing results included, in 
pertinent part, the portion of the spine featured in this 
issue on appeal: "Lumbar forward flexion is 90 degrees, 
extension backwards is 25 degrees, lateral flexion is 25 
degrees right and left, rotation is 25 degrees right and 
left."  The examiner noted that the "cervical and lumbar 
spines were not painful on range of motion.  He was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive movement."  There was "no 
objective evidence of painful motion, spasm, weakness or 
tenderness."

The combined thoracolumbar range of motion, based upon the 
August 2005 range of motion testing results discussed above, 
is 215 degrees.  (This is the sum of 90 degrees forward 
flexion, 25 degrees extension, 25 degrees right flexion, 25 
degrees left flexion, 25 degrees right rotation, 25 degrees 
left rotation).

Spinal contours were found to be preserved, musculature was 
normal for the neck and back, and no kyphosis or scoliosis 
was noted.  There were no postural abnormalities and no fixed 
deformities.  Sensory examination was normal and the Veteran 
"was not complaining of any numbness or tingling of the 
arms" during this examination.  The Board also observes that 
the August 2005 VA examination report shows that the Veteran 
had "not had any episode of intervertebral disk syndrome 
requiring bedrest or treatment by a physician."  The report 
indicates that "[p]revious x-rays of the thoracic spine and 
MRI of the thoracic spine show an old compression fracture of 
T4-T5 area with mild degenerative arthritis of T3 to T7."  

A November 2007 VA examination report presents more recent 
clinical findings concerning the Veteran's disability 
associated with old thoracic spine compression fracture; the 
medical findings are informed by inspection of the Veteran 
and review of the claims file.  The Veteran complained of 
midback pain of continuous duration, without radiation.  The 
report shows that the pain is characterized as dull and 
sharp, rated "at a 3 on a scale of 1-10."  The report shows 
that the Veteran is not taking any treatment for the 
condition, and the Veteran denied flare-ups.  The report 
shows that the Veteran describes some numbness to the right 
hand, but he walks without assistance, does not use a cane or 
a crutch, and does not use a back brace.  The Veteran "walks 
one mile each day" with "[n]o history of unsteadiness or 
falls."  The Veteran indicated that "the condition affects 
his daily activities with lifting and bending."  The 
condition similarly "affects his occupation with lifting and 
bending."  The Veteran denied any functional impact upon his 
"eating, grooming, bathing, toileting, or dressing."

The physical examination finding for the spine in the 
November 2007 VA examination report shows that "[i]nspection 
of the spine, limbs, posture, gait, position of the head, 
curvature of the spine is normal."  Range of motion testing 
showed, with regard to the portion of the spine pertinent to 
this issue on appeal, "lumbar forward flexion, 0-85 degrees; 
extension, 0-20 degrees; lateral flexion, 0-20 degrees right 
and left; rotation, 0-20 degrees right and left."  
Significantly, the report indicated that the testing was 
"not painful on range of motion" and the examiner found 
that the Veteran "was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
movement."  Further, "[t]here was no objective evidence of 
painful motion, spasm, weakness, or tenderness."  There were 
"[n]o postural abnormalities, no fixed deformities."  The 
musculature of the back and neck was found to be clinically 
normal.

The combined thoracolumbar range of motion, based upon the 
November 2007 range of motion testing results discussed 
above, is 185 degrees.  (This is the sum of 85 degrees 
forward flexion, 20 degrees extension, 20 degrees right 
flexion, 20 degrees left flexion, 20 degrees right rotation, 
20 degrees left rotation).

Neurological examination revealed that "sensory examination 
was normal throughout the body," and motor examination 
revealed "no atrophy of the arms or legs.... [with] good 
strength in the upper and lower extremities."  Reflex 
testing, straight leg raising, and related tests revealed no 
noted abnormalities.  With regard to intervertebral disc 
syndrome, the examining doctor noted that "the veteran has 
not had an episode of intervertebral disc syndrome in the 
past 12 months requiring bedrest or treatment by a 
physician."  The examination findings together with previous 
x-ray study yielded the examiner's diagnosis of degenerative 
arthritis, lumbar spine.

The Board has reviewed the entirety of the evidence of 
record, including additional VA outpatient treatment records.  
The Board finds no evidence probatively contradicting the 
detailed and specifically pertinent evidence discussed above 
characterizing the disability associated with the Veteran's 
old spinal fracture.  

For the period prior to November 19, 2007, the evidence shows 
that forward flexion of the thoracolumbar spine was 90 
degrees, as specifically shown by the August 2005 VA 
examination report which also directly found no additional 
limitation due to the functional factors contemplated in 
Deluca.  Forward flexion was not limited to 85 degrees and, 
therefore, not sufficiently limited to warrant a compensable 
disability rating on the basis of limitation of thoracolumbar 
forward flexion.  However, the combined thoracolumbar spine 
range of motion was shown to be limited to 215 degrees in the 
August 2005 VA examination report.  Such limitation meets the 
criteria for a 10 percent disability rating, but does not 
meet the criteria for any higher rating.  A rating in excess 
of 10 percent on the basis of limitation of the combined 
thorocolumbar range of motion requires that motion be limited 
to 120 degrees or less.

Thus, a 10 percent disability rating is shown to be warranted 
for the period prior to November 19, 2007.

The preponderance of the evidence is against assigning any 
rating in excess of 10 percent for either period on appeal.  
For the period prior to November 19, 2007, as discussed 
above, pertinent range of motion measurements for that period 
did not meet the criteria for any rating in excess of 10 
percent.  Additionally, the Board notes that the August 2005 
VA examination report clearly shows that there was no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  No other criteria for a 
rating in excess of 10 percent were satisfied for the period 
prior to November 19, 2007.

For the period following November 19, 2007, the preponderance 
of the evidence shows that forward flexion of the 
thoracolumbar spine was 85 degrees, as specifically shown by 
the November 2007 VA examination report which also directly 
found no additional limitation due to the functional factors 
contemplated in Deluca.  Forward flexion was not limited to 
60 degrees and, therefore, not sufficiently limited to 
warrant a disability rating in excess of 10 percent on the 
basis of limitation of thoracolumbar forward flexion.  
Moreover, the combined thoracolumbar spine range of motion 
was shown to be limited to 185 degrees in the November 2007 
VA examination report.  Such limitation does not meet the 
criteria for a disability rating in excess of 10 percent.  A 
rating in excess of 10 percent on the basis of limitation of 
the combined thorocolumbar range of motion requires that 
motion be limited to 120 degrees or less.

Additionally, the Board notes that the November 2007 VA 
examination report clearly shows that there was no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  No other criteria for a 
rating in excess of 10 percent have been satisfied for the 
period following November 19, 2007.  The Board also notes 
that the evidence consistently shows that the Veteran has not 
experienced incapacitating episodes of intervertebral disc 
disease having a total duration of at least 2 weeks in a 12 
month period.

The Board has reviewed the entirety of the evidence of 
record, including additional VA outpatient treatment records.  
The Board finds no evidence probatively contradicting the 
detailed and specifically pertinent evidence discussed above 
characterizing the disability associated with the Veteran's 
old spinal fracture.  Indeed, the probative medical evidence 
of record is clear with regard to the extent of limitation, 
including with consideration of Deluca factors, and 
demonstratively weighs against finding limitation meeting the 
criteria for any rating in excess of 10 percent for either 
period on appeal.  The Board has considered the Veteran's own 
testimony, including as presented at his December 2008 
hearing, regarding his belief that the pain he experiences 
has caused disability more severe than contemplated by the 
currently assigned ratings.  In this case, however, the 
competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the physical and functional limitations of 
motion; the medical evidence in this case contemplates the 
Veteran's own description of his symptoms and direct 
inspection of the disability.  The lay testimony considered 
together with the probative medical evidence clinically 
evaluating the severity of the disability symptoms, in 
aggregate, results in a preponderance of probative evidence 
against finding that that the criteria for any higher 
disability rating are met in this case.

Tender scar, left elbow

The present appeal involves the Veteran's claim that the 
severity of his service-connected left elbow scar warrants a 
compensable disability rating.  The Veteran's service-
connected scar is currently rated by the RO under the 
provisions of Diagnostic Code 7804.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrant a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrant a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrant a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrant a 40 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805.

On the basis of the applicable Diagnostic Codes discussed 
above, a disability rating in excess of 10 percent may only 
be warranted if the left elbow scarring is shown to involve 
an area or areas exceeding 12 square inches (77 square 
centimeters), and to be deep or cause limitation of motion.

An August 2005 VA examination report notes "a well-healed 
incision of the left elbow that is 6 cm x 0.25 cm."

A November 2007 VA examination report also notes that the 
Veteran "has a 6 x 0.25 cm scar" on the left elbow as a 
residual of an open reduction and internal fixation 
operation.  The examiner further commented that the Veteran 
"does not have any symptoms relating to the ... left elbow 
scar."  The pain in the elbow was specifically attributed 
"to the underlying joint condition."  Physical examination 
further confirmed the finding of "a well-healed scar of the 
left elbow that is 6 x 0.25 cm."  The report shows "[t]here 
is no pain associated with the scar on examination.  No 
adherence to underlying tissue.  The texture of the skin, the 
scar is stable."  Furthermore, "[t]here is no frequent loss 
of covering of skin over the scar such as an ulceration or 
skin breakdown.  No elevation or depression of the surface 
contour of the scar on palpation."  The examiner noted that 
the "scar is superficial."  The report shows "no 
inflammation, edema, or keloid formation" and the scar "is 
the same color as the surrounding skin."

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records.  The Board 
finds no evidence probatively contradicting the detailed and 
specifically pertinent evidence discussed above 
characterizing the left elbow scar.  The preponderance of the 
evidence is against assignment of any rating in excess of the 
10 percent rating now assigned for the left elbow scar.  The 
evidence does not show pathology associated with the left 
elbow scar involving an area or areas exceeding 12 square 
inches (77 square centimeters).  The evidence does not show 
any deep or unstable scarring of the left elbow.  

Consideration has also been given to whether any higher 
rating may be warranted on the basis of limitation of 
function caused by the scar, but the evidence shows that no 
limitation of function is caused by the scar; rather, there 
is limitation from the underlying joint disability as is 
contemplated separately in the issue on appeal featuring that 
disability.  There is no other evidence otherwise meeting any 
applicable criteria for a higher rating for the left elbow 
scar in this case.


Conclusion

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that these disabilities have been more 
severe than the assigned disability ratings reflect.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  In this case, however, 
the competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the disabilities on 
appeal.  The lay testimony considered together with the 
probative medical evidence clinically evaluating the severity 
of the pertinent disability symptoms has been considered, and 
a partial grant of the benefits sought has been found to be 
warranted in this Board decision.  The preponderance of the 
most probative evidence does not support assignment of any 
higher ratings.

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disabilities on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability. For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any of the 
adverse determinations in this decision.  The benefit of the 
doubt has been resolved in the Veteran's favor in granting 
some new increased ratings in this case.  The preponderance 
of the evidence is against finding entitlement to any further 
increased ratings in this appeal.  To that extent, as the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply and the claims 
must be denied.  See Gilbert v. Derwinski, 1 Vet.App 49 
(1990).

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

Regarding the issues of entitlement to a compensable 
disability rating for a forehead scar and entitlement to 
TDIU, the Veteran withdrew his appeal of these matters in a 
written statement received in December 2008.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeals on 
these matters, and the issues of entitlement to a compensable 
disability rating for a forehead scar and entitlement to TDIU 
are dismissed.

							(CONTINUED ON NEXT PAGE)




ORDER

For the period prior to November 19, 2007, a disability 
rating of 10 percent, but no higher, is warranted for old 
compression fracture, T-4 vertebra.  To this extent, the 
appeal is granted, subject to applicable laws and regulations 
governing payment of VA monetary benefits.

For the period prior to November 19, 2007, a disability 
rating of 10 percent, but no higher, is warranted for 
fracture, left elbow.  To this extent, the appeal is granted, 
subject to applicable laws and regulations governing payment 
of VA monetary benefits.

Entitlement to a rating in excess of 20 percent for residuals 
of fracture of midshaft of left humerus is not warranted.  To 
this extent, the appeal is denied.

Entitlement to any rating in excess of 10 percent for 
fracture, left elbow, is not warranted for any period on 
appeal.  To this extent, the appeal is denied.

Entitlement to any rating in excess of 10 percent for old 
compression fracture, T-4 vertebra, is not warranted for any 
period on appeal.  To this extent, the appeal is denied.

Entitlement to a rating in excess of 10 percent for tender 
scar, left elbow, is not warranted.  To this extent, the 
appeal is denied.

The appeal for entitlement to a compensable disability rating 
for a forehead scar is dismissed.

The appeal for entitlement to TDIU is dismissed.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


